                          Case 3:15-md-02672-CRB Document 7029-2 Filed 01/13/20 Page 1 of 5


                1   Robert J. Giuffra, Jr. (admitted pro hac vice)
                    giuffrar@sullcrom.com
                2   Sharon L. Nelles (admitted pro hac vice)
                    nelless@sullcrom.com
                3
                    William B. Monahan (admitted pro hac vice)
                4   monahanw@sullcrom.com
                    John G. McCarthy (admitted pro hac vice)
                5   mccarthyj@sullcrom.com
                    SULLIVAN & CROMWELL LLP
                6   125 Broad Street
                7   New York, New York 10004
                    Telephone:     (212) 558-4000
                8   Facsimile:     (212) 558-3588

                9   Michael H. Steinberg (SBN 134179)
                    steinbergm@sullcrom.com
               10   SULLIVAN & CROMWELL LLP
               11   1888 Century Park East
                    Los Angeles, California 90067
               12   Telephone:    (310) 712-6600
                    Facsimile:    (310) 712-8800
               13
                    Attorneys for Defendants Volkswagen AG and
               14   Volkswagen Group of America, Inc.
               15

               16                                     UNITED STATES DISTRICT COURT

               17                                 NORTHERN DISTRICT OF CALIFORNIA
               18
                                                            SAN FRANCISCO DIVISION
               19
                    IN RE: VOLKSWAGEN “CLEAN DIESEL”                           )
               20   MARKETING, SALES PRACTICES, AND                            )   MDL No. 2672 CRB (JSC)
                    PRODUCTS LIABILITY LITIGATION                              )
               21   ___________________________________                        )
                                                                               )   DECLARATION OF WILLIAM B.
               22
                    This Document Relates to:                                  )   MONAHAN IN SUPPORT OF
               23                                                              )   DEFENDANTS’ MOTION TO
                    ACTIONS SET FOR                                            )   DISQUALIFY PLAINTIFFS’ EXPERT
               24   FEBRUARY 18, 2020 TRIAL                                    )   LOUIS J. FREEH AND EXCLUDE HIS
                                                                               )   PROPOSED TESTIMONY AT TRIAL
               25                                                              )
                                                                               )   The Honorable Charles R. Breyer
               26
                                                                               )
               27
               28

 SULLIVAN &
CROMWELL LLP                            DECLARATION OF WILLIAM B. MONAHAN IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
                                                                                                                           MDL NO. 2672 CRB (JSC)
                          Case 3:15-md-02672-CRB Document 7029-2 Filed 01/13/20 Page 2 of 5


                1                  WILLIAM B. MONAHAN hereby declares under penalty of perjury as follows:

                2                  1.        I am a member of the Bar of the State of New York and of Sullivan & Cromwell

                3   LLP, counsel in the above-captioned action for Defendants Volkswagen Group of America, Inc. and

                4   Volkswagen AG (“Defendants”). I have been admitted pro hac vice to appear in this action.

                5                  2.        I submit this Declaration on behalf of the Defendants to put before the Court

                6   certain documents and other evidence cited in Defendants’ Motion to Disqualify Plaintiffs’ Expert Louis

                7   J. Freeh and Exclude His Proposed Testimony at Trial, filed concurrently herewith.

                8                  3.        Attached hereto as Exhibit 1 is a true and correct copy of the expert report of Louis

                9   J. Freeh (excluding exhibits), dated December 2, 2019.

               10                  4.        Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

               11   December 23, 2019 deposition of Mr. Freeh.

               12                  5.        Attached hereto as Exhibit 3 is a true and correct copy of a draft engagement letter,

               13   dated January 6, 2016, emailed by Mr. Freeh to Christine Hohmann-Dennhardt, the former Volkswagen

               14   AG Management Board Member responsible for Compliance and Legal, bearing production numbers

               15   KVW_00000235–KVW_00000240. This document is accompanied by a true and correct copy of a

               16   certified English translation.

               17                  6.        Attached hereto as Exhibit 4 is a true and correct copy of the transcript from the

               18   April 21, 2017 sentencing hearing in United States v. Volkswagen AG, No. 2:16-cr-20394 (E.D. Mich.,

               19   Cox, J.).
               20                  7.        Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the

               21   Criminal Complaint filed on December 30, 2016 in United States v. Schmidt, 2:16-mj-30588 (E.D.

               22   Mich.), Dkt. No. 1.

               23                  8.        Attached hereto as Exhibit 6 is a true and correct copy the Rule 11 plea agreement

               24   in United States v. Volkswagen AG, No. 2:16-cr-20394 (E.D. Mich., Cox, J.), dated January 11, 2017.

               25                  9.        Attached hereto as Exhibit 7 is a true and correct copy of a January 2, 2016 email

               26   exchange between Mr. Freeh and Ms. Hohmann-Dennhardt, bearing production numbers

               27   KVW_00000449–KVW_00000450.
               28

 SULLIVAN &
CROMWELL LLP                              DECLARATION OF WILLIAM B. MONAHAN IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
                                                                                                                             MDL NO. 2672 CRB (JSC)
                           Case 3:15-md-02672-CRB Document 7029-2 Filed 01/13/20 Page 3 of 5


                1                  10.      Attached hereto as Exhibit 8 is a true and correct copy of an Automotive News

                2   article entitled “VW Will Hire Ex-FBI Chief Freeh for U.S. Role, Report Says,” dated January 19, 2016.

                3                  11.      Attached hereto as Exhibit 9 is a true and correct copy of a Suddeutsche Zeitung

                4   article entitled “Warum Volkswagen auf einen früheren FBI-Chef hofft,” dated January 18, 2016. This

                5   document is accompanied by a true and correct copy of a certified English translation.

                6                  12.      Attached hereto as Exhibit 10 is a true and correct copy of a Handelsblatt

                7   publication entitled “Louis Freeh und Olaf Schneider; ‘Das Pendel ist zu weit ausgeschlagen’,” dated

                8   February 22, 2017. This document is accompanied by a true and correct copy of a certified English

                9   translation.

               10                  13.      Attached hereto as Exhibit 11 is a true and correct copy of a text message sent by

               11   Mr. Freeh to Manfred Doess, the General Counsel of Volkswagen AG, dated December 15, 2016.

               12                  14.      Attached hereto as Exhibit 12 is a true and correct copy of a May 7, 2019 press

               13   release issued by Glaser Weil LLP, co-counsel for Plaintiffs in this action, entitled “Louis Freeh and

               14   Glaser Weil Enter Into Strategic Alliance,” bearing production numbers GWPROD_000001–

               15   GWPROD_000002.

               16                  15.      Attached hereto as Exhibit 13 is a true and correct copy of the New York State Bar

               17   website page reflecting Mr. Freeh’s credentials as an attorney currently barred in New York State, dated

               18   January 8, 2020.

               19                  16.      I am generally familiar with the production made in this action by Mr. Freeh and
               20   his two companies (Freeh Group International Solutions, LLC and Freeh Sporkin Sullivan LLP) (the

               21   “Freeh Production”) to Defendants on December 17, 2019, bearing production numbers

               22   KVW_00000001–KVW_00000551, as well as the responses and objections served with the Freeh

               23   Production. Based on my review, as well as information provided to me by my team:

               24                           a.       the Freeh Production contains approximately 550 pages of documents;

               25                           b.       Mr. Freeh and his two companies made the Freeh Production only to

               26   Defendants and their counsel, not to Plaintiffs and their counsel, and I understand from statements made

               27   during Mr. Freeh’s deposition that this was done out of concern that much of the Freeh Production
               28   consisted of privileged and confidential documents;

                                         DECLARATION OF WILLIAM B. MONAHAN IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
 SULLIVAN &
CROMWELL LLP
                                                                                                                            MDL NO. 2672 CRB (JSC)
                                                                               -2-
                            Case 3:15-md-02672-CRB Document 7029-2 Filed 01/13/20 Page 4 of 5


                1                          c.       the Freeh Production contains many emails and other communications

                2   from Mr. Freeh to Defendants’ employees or outside counsel that were marked contemporaneously as

                3   “privileged” and/or “confidential”;

                4                          d.       the Freeh Production contains approximately 100 separate email messages

                5   between Mr. Freeh and Ms. Hohmann-Dennhardt, sent between November 4, 2015 and March 30, 2016;

                6                          e.       the Freeh Production contains approximately 45 separate email messages

                7   between Mr. Freeh and Robert J. Giuffra, Jr., Volkswagen AG’s lead outside counsel in the United States,

                8   sent between January 13, 2016 and January 28, 2016;

                9                          f.       the Freeh Production contains at least three separate email conversations

               10   between Mr. Freeh and Matthias Muller, the former CEO of Volkswagen AG, between January 8 and 12,

               11   2016;

               12                          g.       the Freeh Production contains an email exchange between Mr. Giuffra and

               13   Mr. Freeh on January 16, 2016 in which Mr. Freeh shared his view on steps the company should take in

               14   connection with the then-ongoing internal investigation by counsel for Volkswagen AG’s Supervisory

               15   Board, as well as steps to preserve information potentially relevant to that investigation;

               16                          h.       the Freeh Production contains an email from Mr. Giuffra to Mr. Freeh,

               17   dated January 16, 2016, in which Mr. Giuffra sent Mr. Freeh a privileged and confidential memorandum

               18   authored by one of the company’s outside counsel regarding the diesel emissions matter, as well as a

               19   January 17, 2016 response email from Mr. Freeh in which Mr. Freeh shared his views on the
               20   memorandum and his advice on potential implications for the company’s diesel-related investigations

               21   and lawsuits;

               22                          i.       the Freeh Production contains an email from Mr. Giuffra to Mr. Freeh,

               23   dated January 16, 2016, in which Mr. Giuffra sent Mr. Freeh a document discovered during the course

               24   of the internal investigation, along with Mr. Giuffra’s views on the potential implications of that

               25   document, and I am informed and believe that this document is a version of the same document attached

               26   as Exhibit 7 to Mr. Freeh’s December 2, 2019 expert report; and

               27
               28

                                        DECLARATION OF WILLIAM B. MONAHAN IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
 SULLIVAN &
CROMWELL LLP
                                                                                                                           MDL NO. 2672 CRB (JSC)
                                                                              -3-
                          Case 3:15-md-02672-CRB Document 7029-2 Filed 01/13/20 Page 5 of 5


                1                         j.       the Freeh Production contains an email from Mr. Freeh to Mr. Giuffra on

                2   January 16, 2016 that responds to Mr. Giuffra’s January 16 email, in which Mr. Freeh shared his own

                3   views on the implications of the same document.

                4                 I declare under penalty of perjury that the foregoing is true and correct.

                5                 Executed in New York, New York on January 13, 2020.

                6

                7
                                                                      /s/ William B. Monahan
                8                                                     William B. Monahan
                9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27
               28

                                       DECLARATION OF WILLIAM B. MONAHAN IN SUPPORT OF DEFENDANTS’ MOTION TO DISQUALIFY AND EXCLUDE LOUIS J. FREEH
 SULLIVAN &
CROMWELL LLP
                                                                                                                          MDL NO. 2672 CRB (JSC)
                                                                             -4-
